DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15 and 28 are objected to because of the following informalities: 
In claim 15, line 3, it is suggested that “the both of the” be replaced with “both of the”.
In claim 28, line 2, it is suggested that “the both of the” be replaced with “both of the”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 16, 18, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2020/0235797 A1).
Consider claims 1, 16, 29 and 30:
Kim discloses a method for wireless communications by a user equipment (UE) (see paragraphs 0009-0010, where Kim describes a wireless communication system that includes a base station and a user terminal; see paragraph 0035, where Kim describes that the base station may be called eNB, and the user terminal may be called user equipment (UE); see Fig. 9 and paragraphs 0219-0230, where Kim describes that the eNB includes a processor coupled with a memory, and the UE includes a processor coupled with a memory), comprising:
receiving a channel state information (CSI) reporting configuration, the CSI reporting configuration including a number of frequency domain (FD) units (see paragraph 0010, where Kim describes that the user terminal receives information on channel state information (CSI) reporting from the base station, which is information on a maximum number of sub-bands to be subject to CSI reporting) and 
a FD unit size for CSI reporting (see paragraph 0011, where Kim describes that the UE receives, from the base station, information on a subband size to be used for the CSI reporting);
determining a number of CSI processing units at the UE, at least one time threshold for CSI processing, or both, to use for processing the CSI report based on the number of FD units or the FD unit size (see paragraph 0188, where Kim describes that the UE performs a CSI calculation only for a sub-band which is more than a set SINR threshold among measured sub-band SINRs; see paragraph 0190, where Kim describes that the UE may perform CSI calculations for upper SBN number of sub-bands based on the SINR among all the sub-bands; see paragraph 0189, where Kim describes a time required for the UE to actually calculate the CSI, thus a time threshold for CSI processing); and 
processing the CSI report based on the determination (see paragraphs 0188-0190, where Kim describes that the UE calculates a CSI report to the base station for each of the SBN number of sub-bands in the time required for the CSI calculation).
Consider claim 3: 
Kim discloses the method of claim 1 above. Kim discloses: an FD unit comprises a subband (see paragraph 0010, where Kim describes that the user terminal receives information on channel state information (CSI) reporting from the base station, which is information on a maximum number of sub-bands to be subject to CSI reporting).
Consider claims 4 and 18: 
Kim discloses the invention of claims 1 and 16 above. Kim discloses: the CSI includes at least precoder information feedback and channel quality indicator (CQI) feedback (see paragraphs 0084-0088, where Kim describes that the CSI includes PMI and CQI); the FD unit size for the precoder information feedback is determined based on a subband size for the CQI divided by a predefined integer (see paragraph 0164, where Kim describes that a sub-band size may be configured as 1/N for entire frequency bandwidth); and the method further comprises determining a total number of FD units as a total number of subbands for the CQI multiplied by the predefined integer (see paragraph 0161, where Kim describes that a sub-band size may be set as N sub-bands).
Consider claim 5: 
Kim discloses the method of claim 1 above. Kim discloses: computing the CSI using the determined number of CSI processing units (see paragraphs 0188-0190, where Kim describes that the UE calculates a CSI report for each of the SBN number of sub-bands).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0235797 A1), as applied to claims 1 and 16 above, and further in view of Chen et al. (US 2009/0046569 A1).
Consider claims 2 and 17: 
Kim discloses the invention of claims 1 and 16 above. Kim discloses: the CSI comprises subband precoding matrix indicator (PMI) feedback (see paragraphs 0084-0087, where Kim describes that the CSI may be a PMI which is a value represents a precoding index).
Kim does not specifically disclose: compressed PMI feedback.
Chen teaches: compressed PMI feedback (see paragraph 0160, where Chen describes a compressed form of the PMI feedback).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: compressed PMI feedback, as taught by Chen to modify the method of Kim in order to reduce the amount of feedback, as discussed by Kim (see paragraph 0022).

Allowable Subject Matter
Claims 6-15 and 19-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631